 

Case 3:21-cr-01559-H Document 292 Filed 06/23/21 PagelD.570 Page 1of9

 

. | FRIED

een ern

JUN 23 2021

=
ene

 

 

\___/
FILED

 

 

 

5 AT

CLERK WS DIS TIC T COU
EORIEIA

SOUTHERN DISTHICT OF CALIE oor

BY

 

 

 

 

 

 

 

1:754m

 

 

SOUTHERN

 

 

 

eo 2 SYS DH UO Be Ww ON

UNITED STATES OF AMERICA,

et
Co

Plaintiff,
v.

ha
wm

| reves ESPINOZA (1),
DAVID VILLEGAS (2),
JOHN BOMENKA (3), ©
DENNIS JONES (4},

a MOSIER (5),

Hh
i)

oo
m to -

FRANK TUCKER (6),
CHARLES MILLER

    
 
   
 
  
 
 
 
 
  

JA
on

 

MARIO ESPINOZA (
JARON HILLYER (1
KRISTINA BROWN (

 

 

BH
nH

1

i
e
=
he
Fe
tH
Ei
Gl
ee,
a
X

18

(15),
RON GRAFF (16),
(17),

20 rerecuan STEINHAUER (18),

(19),
S (21),

22 (22),
(23),

(24),

KC HELO (25),

(26),

TA OVAL (27), —

(28),

g || SOSEPH_OCCHIOGROSSO
2 BEASLEY (30

27

19

23

    
   

24

 

25

   
  

(29),

 

28

SEALED] — inom ao

November 2019 Grand Jury

 

 

MJS:nlv(1):San Diego:5/25/21

  

nY amilybl DEPUTY

 

| , UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALTFORNIA

21 CRIS59H

Case No,

 

LNDICIMENT
Title 21, U.S.C.,

Secs. B841(a) (1) and 846 -
Conspiracy to Distribute
Methamphetamine; Title 18,
0.S8.C., Secs. 1956(h),

1956 (a) (1) (A) (i) and

(a) {1} (B}) (1) ~ Conspiracy to
Launder Money; Title 18, U.S.C.,
Sec. 922(qg) (1) - Felon in
Possession of a Firearm;

Title 21, U.S.C.,

Sec. 841 (a){1) - Possession of
Methamphetamine with Intent to
Distribute; Title 18, U.§.C.,
Sec. 2 — Aiding and Abetting;
Title 21, U.S.C., Secs. 952
and 960 - Importation of
Methamphetamine; Title 21,
U.S.C., Sec. 853, Title 18,
U.S.C., Sec. 324(d) (1),

Titie 28, U.S.C., Sec. 2461{c),
and Title. 18, U.S.C.,

Sec. 982{a}(1} - Criminal
Forfeiture

 

 

SESE TARA

a tar ENS EES

 

 
 

Case 3:21-cr-01559-H Document 292 Filed 06/23/21 PagelD.571 Page 2 of 9

w& BS

’

 

  

ES 35),
TERRY TYLER (36),
ron (37),
CHRIS PASCHKE (38),
CHARLES GERARDI (39),

CHRISTIAN LOPEZ-VILLEGAS (40),
DAVID SANTA MARIA (41),

DANIEL BABUATA (43),
(44),

 

10
11
12
13
14
15
16
17
18
19
20
al
22
23
24
29
26
27
28

 

  
  

MELVIN JOHNSON (42),

a
ae

ao a, nee On 1 oe

 

ee
™~

GABRIEL ASKAY [

HOPE STONEKING
prea, (
KELLE FRRG N
STEVEN T (57),

ESTEBAN RUBEN GASTELUM~SANCHEZ (58),

(59),
0),

~~ oe a

ae.
wesw
—~ 2 im
OA OW tftp — oun
CF fa me NO
ee ee
a “

Gt
nh

|

Defendants.

 

 

The grand jury charges:
Count 1
Beginning on a date unknown to the grand jury and continuing up to
and including the date of this Indictment, within the Southern District
of California and elsewhere, defendants REYES ESPINOZA, DAVID VILLEGAS,
JOHN BOMENKA , DENNIS JONES, DARREN MOSTIER, FRANK TUCKER, CHARLES MILLER,
MARIO ESPINOZA, SARON HILLYER, KRISTINA BROWN, DANNY

MILLER, SHAWN MORRILL, i (IN caMeRON GRAFF, na
ME wwsy stenmcrr, TE soe cs,

CS eK CARRILLO, GLORIA SANDOVAL, i sosern
OCCHIOGROSSO, GARY BEASLEY, x Ey Ea Gover

TYLER, (,curis PascHKeE, CHRISTIAN LOPEZ-VILLEGAS, DAVID

SANTA MARTA, MELVIN JOHNSON, DANIEL BABUATA, i. [ey

2

 

 

 

 

 

 

 
 

Case 3:21-cr-01559-H Document 292 Filed 06/23/21 PagelD.572 Page 3 of 9

W@ NB

rahe,

10
11
12
13
14

15

16
ay
18
19
20
21
22
23
24
25
26
27

28

ME GEE sk so’, a
OM GE ore srovexinc, i a a co:

FERGUSON, (steven eranpt, esveran RUBEN GASTELUM-SANCHEZ,

oe: MM. did knowingly ana intentionally

conspire together and with each other and with other persons known and
unknown to the grand jury, to distribute 50 grams and more of

methamphetamine (actual), a Schedule IT Controlled Substance; in

———
—-

violation of Title 21, United States Code, Sections 841(a) (1) and 846.
Count 2

Beginning on a date unknown to the grand jury and continuing to the
Jaate of this Indictment, within the Southern District of California and
elsewhere, defendants REYES ESPINOZA, DAVID VILLEGAS, JOHN BOMENKA,
DENNIS JONES, DARREN MOSIER, and CHRISTIAN LOPEZ-VILLEGAS, did knowingly
and intentionally conspire together and with each other and with other
persons known and unknown to the grand jury, to conduct and attempt to
| conduct financial transactions affecting interstate commerce, which
transactions involved the proceeds of specified unlawful activity, that
is, the felonious distribution of controlled substances punishable under
‘i 21, United States Cade, Chapter 13, |

a. with the intent to promote the carrying on of such specified

unlawful activity in violation of Title 28, United States

Code, Section 1956(a) (1) (A) (i)? and
b. knowing that the transaction was designed in whole and in part

to conceal and disquise the nature, location, source,

ownership, and control of the proceeds of said specified

unlawful activity, and while conducting and attempting to

conduct such financial transactions knew the property involved

in the financial transaction represented the proceeds of some

3

 

 

 

 

 

 

 

 
 

Case 3:21-cr-01559-H Document 292 Filed 06/23/21 PagelD.573 Page 4 of 9

@ WwW NM pL

~~ nm wi

10
11
12

13

14
i5
16
17

18
19

20
21
22
23
24
25
26
27
28

 

 

 

 

 

form of unlawful activity, in violation of Title 18, United
States Code, Section 1956(a) (1) (B) (i).
All in violation of Title 18, United States Code, Section 1956(h).
Count 3
On or about August 14, 2020, within the Southern District of
California, defendant JOHN BOMENKA, knowing his status as a convicted
felon, that is, a person who had previously been convicted in a court
of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess a firearm that traveled in and affected interstate]
commerce, to wit: 12 gauge Mossberg shotgun; in violation of Title 18,.
United States Code, Section 922 (g) (1).
Count. 4

On or about September 16, 2020, within the Southern District of

to distribute,

approximately 4,297 grams of methamphetamine (actual), a Schedule II

California, defendants DAVID VILLEGAS, DANNY MILLER, and

  

did knowingly and intentionally possess with intent

Controlled Substance; in violation of Title 21, United States Code,
Section 841 (a) (1), and Title 18, United States Code, Section 2.
| Count 5

On or about September 24, 2020, within the Southern District of
California, defendants DARREN MOSIER, | ssiC*“R and i
did knowingly and intentionally possess with intent to distribute,
approximately 2,150 grams of methamphetamine (actual), a Schedule II
Controlled Substance; in violation of Title 21, United States Code,

Section 841(a)(1), and Title 18, United States Code, Section 2.

ff
ff
/f

 

 

 

 

 
 

Case 3:21-cr-01559-H Document 292 Filed 06/23/21 PagelID.574 Page 5of9

No

me ty

oO @ s+ AH wo

10
il
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
27
28

Count 6

On or about October 1, 2020, within the Southern District of

California, defendants DAVID VILLEGAS, FRANK CARRILLO, and Sy

 

distribute, approximately 2,054. grams of methamphetamine (actual), a
Schedule II Controlled substance; in violation of Title 21, United States
Code, Section 841(a)(1), and Title 18, United States Code, Section 2.
| Count 7

On or about. November 16, 2020, within the Southern District of

California, defendants CHARLES MILLER, [RR EE GD
CS. 23>: Gs hic. knowingly and intentionally possess

fJvith intent to distribute, approximately 448 grams of methamphetamine
{actual}, a Schedule II Controlled Substance; in violation of Title 21,
United States Code, Section 841(a) (1), and Title 18, United States Code,
Section 2.

| Count 8

On or about November 19, 2020, within the Southern District of

California, defendants DARREN MOSIER, 9) 9 anc P|
, | did knowingly and intentionally possess with intent to
distribute, approximately 323 grams of methamphetamine (actual), a
Schedule II Controlled Substance; in violation of Title 21, United States
Code, Section 841(a)(1), and Title 18, United States Code, Section 2.
Count _ 9

On or about December 3, 2020, within the Southern. District of
California, defendant did knowingly and intentionally
import 50 grams and more of methamphetamine (actual), to wit:
approximately 1,707 grams of methamphetamine (actual), a Schedule II

Controlled Substance; into the United States from a place outside

5

 

 

a did. knowingly and intentionally possess with intent to

 

 

 

 

 
 

Case 3:21-cr-01559-H Document 292 Filed 06/23/21 PagelD.575 Page 6 of 9

Oo 8 3 DB Oo & Ww NN HP

hm NM NR NM MB BM NY BP KM BP BP Be Be Be ee
eo 4a FW oO BF YW HY FP OG Bw wow a Ao &® we BH Pps

I.

thereof; in violation of Title 21, United States Code, Sections 952
and 960.
| ; Count 10

On or about March 3, 2021, within the Southern District of
California, defendants DAVID VILLEGAS, CHRIS PASCHKE, and CHARLES
GERARDI, did knowingly and intentionally possess with intent to
Hl aistripute, approximately 4,080 grams of methamphetamine (actual}, a
Schedule II Controlled Substance; in violation of Title 21, United States
Code, Section 841(a)(1), and Title 18, United States Code, Section 2.

FORFEITURE ALLEGATION

I | L. The allegations contained in Counts 1 through 10 are realleged
and by their reference fully incorporated herein for the purpose of
alleging forfeiture to the United States of America pursuant to the
{| provisions of Title 21, United States Code, Section 853, Title 18, United
States. Code, Section 924(d) (1), Title 28, United States Code,
Section 2461 (c), and Title 18,:United States Code, Section 982(a) (1).

2. Upon conviction of the felony offenses alleged in Counts 1
panc 4 through 10 of this Indictment, said violations being punishable
by imprisonment for more than one year and pursuant to Title 21, United
istates Code, Sections 853 (a) (1) and 853(a)(2), defendants REYES
ESPINOZA, DAVID VILLEGAS, JOHN BOMENKA, DENNIS JONES, DARREN MOSIER,
FRANK TUCKER, CHARLES wie, i MARTO ESPINOZA, JARON
HILLYER, KRISTINA BROWN, DANNY MILLER, SHAWN MORRILL, QR GD
ss 8 caMERON GRAFF, QR) M. ovansy sverneaucr, 9
a GE GE 2s os,
CRANK CARRILLO, QB, Giorza sanvovar,
ME. JOSEPH OCCHIOGROSSO, GARY BEASLEY, I Gy
ee

6

 

 

 

 

 

 

 
 

‘Case 3:21-cr-01559-H Document 292 Filed 06/23/21 PagelD.576 Page 7 of 9

“i ho h

dc

10
il
12
13
14
is

16:

17
18
19
20

22
23
24
25
26
27
26

TYLER, MS. CRIS PASCHKE, CHARLES GERARDI, CHRISTIAN LOPEZ-
| VILLEGAS, DAVID SANTA MARIA, . MELVIN JOHNSON, DANIEL BABUATA, J

i a. GE GE eee sy,
i CE. EEE oor OKs, a
KELLE FERGUSON, QM ssveven seanvt, =SteBAN RUBEN
GASTELUM~SANCHEZ, (Ry QQ. =o: QR GM. oshall, upon

conviction, forfeit to the United States all their rights, title and
interest in any and all property constituting, or derived from, any
Proceeds the defendants obtained, directly or indirectly, as the result
of the offenses, and any and all property used or intended to be used

in any manner or part to commit and to facilitate the commission of the

violations alleged in Counts 1 and 4 through 10 of this Indictment
including but not limited to: |
a. The real property located at 6815 Village Oaks Road NE,
Remer MN 56672, more particularly described as: Lots One (1), Two-(2),
Three (3), Four (4), Five {5}, Six (6) and Seven (7), Block One (1) andl.
ILot One (1), Block Two (2), Village North Cass County, Minnesota. APN:
39-400-0110; and | -
b. $ 11,610.00 U.S. Currency; and
c. Suguki GSX1300RAL9 Motorcycle with VIN#
JS1GX72B4K7101547; and
l d. 2015 Thor Motorcoach Outlaw motorhome with VIN#
1F66F5DY8E0A12901.
ff
/f
//
/f
/f

 

 

 

 

 
Case 3:21-cr-01559-H Document 292 Filed 06/23/21 PagelD.577 Page 8 of 9

3. Upon conviction of the offense alleged in Count 2 of this

Indictment, and pursuant to Title 18, United States Code,

w NM

Section 982(a) (1), defendants REYES ESPINOZA, DAVID VILLEGAS, JOHN
4||BOMENKA, DENNIS JONES, DARREN MOSIER, and CHRISTIAN LOPEZ-VILLEGAS,
5|[shall forfeit to the United States, all property, real and personal,
6}{involved in such offense, and all property traceable to such property.
7 4, Upon conviction of the offense alleged in Count 3 of this
8 || Indictment, defendant JOHN BOMENKA, shall forfeit to the United States,
9 | pursuant to Title 18, United States Code, Section 924{d), and Title 28,
aollunited states Code, Section 2461(c), all firearms and ammunition

11 {/involved in the commission of the offense, including but not Limited to,

121|12 gauge Mossberg shotgun and three shotgun shells.

L3 yh. 5. If any of the above-described forfeitable property, as a

14 |jfresult of any act or omission of the defendants:

15 a. cannot be located upon the exercise of due diligence;

-16 -b. has been transferred or sold to, or deposited with, a

17 } third party;

 

 

 

 

18 c. has been placed beyond the jurisdiction of the Court;
19 d. has been substantially diminished in value; or
20 @. has been commingled with other property which cannot be

21 || subdivided without difficulty;
22 WV//
23//
24a //
25//
26 (1 //
27 //
28

anna te te eS eT ETSI OR EMAARE

 

 

 

 
 

Case 3:21-cr-01559-H Document 292 Filed 06/23/21 PagelD.578 Page 9 of 9

m & PM

4 mn Om

10
11
12

13

14

15
16
17
18
19
20
2i
22
23
24
25
26
27
2B

 

 

it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853 (p) and Title 18, United States Code,
Section 982(b), to seek forfeiture of any other property of the
defendants up to the value of the property listed above as being subject
to forfeiture.

All pursuant to Title 21, United States Code, Section 853, Title 18,
United States Code, Section 924(d)(1), Title 28, United States Code,
Section 2461(c), and Title 18, United States Code, Section 982 (a) (1).

DATED: May 25, 2021.
| A TRUE BILL:

  

Foreperson

RANDY S$. GROSSMAN
Acting United States Attorney

 

thereby attest and certify on Mav 25. 2921 that the foregoing
decument (a full, rue and comect copy af the orginal on file
in my office and in my legal custody. :

 

By:
MATTHEW J. SUTTON . Clerk, US. District Court
Assistant U.S. Attorney Southern District of California

By: 5/5. Blase

Fe) L ) teuy—<CS
By:

NICOLE BREDARIOL
Special Asst. U.S. Attorney

AMY B. WANG
Assistant U.S. Atto

 

 

 

 

 

 

 
